Order entered June 26, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00782-CV

                                       EBAY INC., Appellant

                                                V.

                                     MARY KAY INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1403318

                                            ORDER
                           Before Justices O’Neill, Lang, and Brown

       Before the Court is appellant’s June 24, 2014 emergency motion for stay and review of

trial court’s supersedeas order. In the motion, appellant requests this Court to stay the trial

court’s May 20, 2014 order allowing the pre-suit deposition of appellee pending this Court’s

resolution of appellant’s appeal of that order.      Appellant’s motion is GRANTED and we

ORDER the trial court’s May 20, 2014 order allowing appellee’s pre-suit deposition STAYED

pending resolution of this appeal.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE